TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00315-CV



                                      Eric Herrera, Appellant

                                                   v.

                                     Michael Farley, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-15-002001, HONORABLE TODD T. WONG, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was due on August 31, 2015. On September 21, 2015, this Court

notified appellant that his brief was overdue and that a failure to respond by October 1, 2015, would

result in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief

or a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a), 42.3(b).



                                                __________________________________________

                                                Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: November 3, 2015